Case 2:20-cv-00018-SJF-SIL Document 1-1 Filed 01/02/20 Page 1 of 3 PagelD #: 12

EXHIBIT 1
U.S. Department of Justice

 

United States Attorney's Office
Eastern District of New York

 

271 Cadman Plaza East
Brooklyn, New York 11201

NOTICE OF RIGHT TO SUE WITHIN 90 DAYS

October 7, 2019

CERTIFIED MAIL
RETURN RECEIPT REQUESTED

Kristy Pflug
109 Woodlot Road
Ridge, NY 11961

Re: Pflug v. Suffolk County Police Department
EEOC Charge No.: 520-2014-01814

Dear Ms. Pflug:

This is to inform you that the Equal Employment Opportunity Commission (EEOC) has
referred your charge of discrimination against the Suffolk County Police Department to the
United States Attorney’s Office for the Eastern District of New York after conciliation efforts by
the EEOC failed. After careful consideration, this Office has determined that it will not file suit
on the above-referenced charge of discrimination. This should not be taken to mean that the
United States Attorney’s Office has made a judgment as to whether or not your charge is
meritorious.

You are therefore hereby notified that you have the right to institute a civil action under
Title I of the Americans with Disabilities Act of 1990, 42 U.S.C. § 12111, et seq., against the
above-named respondent. If you choose to commence a civil action, such suit must be filed in
the appropriate court within 90 days of your receipt of this Notice.

If you wish to pursue this matter, you should consult an attorney at your earliest
convenience. If you are unable to locate an attorney, you may wish to contact the EEOC or
apply to the appropriate court, since that court may appoint an attorney in some circumstances
under Section 706(f)(1) of the Civil Rights Act of 1964, 42 U.S.C. § 2000e-5(f)(1), referenced in
Section 107(a) of the ADA, 42 U.S.C. § 2117(a).
Case 2:20-cv-00018-SJF-SIL Document 1-1 Filed 01/02/20 Page 3 of 3 PagelD #: 14

We are returning the files in this matter to EEOC’s District Office. If you or your
attorney have any questions concerning this matter or wish to inspect the investigative file,
please address your inquiry to the undersigned or to:

Kevin J. Berry

District Director

Equal Employment Opportunity Commission
New York District Office

33 Whitehall Street, 5 Floor

New York, New York 10004

We are forwarding a copy of this Notice of Right to Sue to the Respondent in this case.

Very truly yours,

RICHARD P. DONOGHU

4 States Attorne
By: | i WW jw

MICHAEL J. GOLDBERGER
Chief of Civil Rights, Civil Division
(718) 254-6052

cn: Elaine M. Barraga
Assistant County Attorney
Suffolk County Department of Law
H. Lee Dennison Bldg.
100 Veterans Memorial Highway
Hauppauge, NY 11788-0099

Psieren J. Moser, Esq.
3 School Street
Glen Cove, NY 11542
